DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,759,644 to Lim et al. (Lim).
Regarding claim 1, Lim discloses a bottle filling system (50) comprising a bottle (200), a fill base structure (100), and a control structure (system 300 which includes pumps 310, piping 301, tanks 304, 306, 308 and controller 500); wherein the bottle, the fill base structure, and the control structure are fluidically interconnected (Fig. 7; fluid flows from the tanks, through the base structure and into the bottle); wherein the fill base structure and the control structure are electrically interconnected (base structure 100 includes sensor 252 which is electrically connected to controller 500).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of US Patent 8,777,182 to Springer (Springer).
Regarding claim 2, Lim discloses the control structure controls the flow of a fluid from a fluid source (supply tanks/line) into the fill base structure; wherein the fill base structure transports the fluid received from the control structure to the bottle (the base structure dispenses the fluid to the bottle); wherein the control structure detects the presence of the bottle relative to the fill base structure (via identifier 251 and sensor 252); wherein the control structure automatically replenishes the amount of fluid contained in the bottle (col. 7, lines 1-3).  Lim does not disclose the fluid source is pressurized or that the control structure measures the amount of fluid in the bottle.  Springer teaches a container filling assembly including a pressurized source of fluid (see col. 19, lines 59-60) and a controller which measures the amount of fluid in the container (the fill level; see col. 31, lines 27-28 and 52-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pressurized fluid source as taught by Springer in the system of Lim.  Such a change requires only the substitution of one known type of fluid source with another known type of fluid source for performing the same function.  A pressurized fluid source reduces the need for pumps and helps to inhibit contaminates from entering the source.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a fill level sensor as taught by Springer in the system of Lim for measuring the fluid level in the container, to prevent over-filling of the container.
Regarding claim 3, Lim discloses the bottle is a container (bottle 200 is a container); wherein the bottle contains the fluid that is drawn from the pressurized fluid source (after filling, the fluid is in the bottle); wherein the bottle forms a fluidic connection with the fill base structure (col. 6, lines 15-51); wherein the fill base structure discharges the fluid into the bottle (via dispense head 102; col. 6, lines 15-51); wherein the control structure detects when the bottle is in proximity to the fill base structure (via identifier 251 and sensor 252); wherein the control structure measures the amount of fluid in the bottle (as modified above to include the fill level sensing of Springer); wherein the control structure controls the flow of fluid into the bottle (col. 8, lines 26-33); wherein the control structure controls the amount of fluid in the bottle (col. 7, lines 1-3 and 63-67).
Regarding claim 4, Lim discloses the fill base structure is an electromechanical structure (the fill base includes both electrically controlled mechanical parts and is therefore an electromechanical structure); wherein the fill base structure fluidically connects to the bottle (when the bottle is connected to the fill base); wherein the fill base structure fluidically connects to the control structure (via piping; see Fig. 7); wherein the fill base structure electrically connects to the control structure (sensor 252 electrically connects to controller 500); wherein the fill base structure receives the fluid from the control structure and transports the received fluid to the bottle (fluid flows from tanks/lines to the nozzle of the base structure); wherein the system measures the amount of fluid in the bottle and transmits this information to the control structure (as modified by Lim such that the amount of fluid is measured); wherein the fill base structure detects when the bottle is proximal to the fill base structure and transmits this information to the control structure (via identifier 251 and sensor 252).  Lim as modified by Springer does not specify that the level sensor is in the fill base.  However, there are a limited number of locations where the level sensor can be positioned (in the bottle, in the fill base or in the control structure, or combinations thereof) and placing the sensor in the fill base requires only selecting an identified, predictable solution with a reasonable expectation of success.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the level sensor in the fill base and to send the fill level data to the controller to closely monitor the fill level in order to avoid over-filling of the container.
Regarding claim 5, Lim discloses the control structure is an electromechanical structure (the control structure includes both electrically controlled mechanical parts and is therefore an electromechanical structure); wherein the control structure forms a fluidic connection with the fill base structure (Fig. 7); wherein the control structure forms an electrical connection with the fill base structure (electrical communication between the base and the control); wherein the control structure draws a fluid under pressure from the pressurized fluid source (as modified above to include a pressurized source); wherein the control structure transports the fluid from the pressurized fluid source into the fill base structure (Fig. 7); wherein the control structure controls the amount of fluid flowing into the fill base structure (col. 7, lines 1-3); wherein the control structure controls the flow of fluid through the fill base structure (col. 7, lines 1-3); wherein the control structure controls the amount of fluid that flows into the bottle (col. 7, lines 1-3).  Lim does not disclose the control structure filters the fluid drawn from the pressurized fluid source.  However, applicant is given official notice that filtering a beverage is well known in the art to remove contaminates before bottling.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a filter in the control structure for filtering the fluid before dispensing to remove contaminates.
Regarding claim 6, Lim discloses the bottle further comprises a first intake fitting (206); wherein the first intake fitting is the fitting that receives fluid from the fill base structure and transports the received fluid to the containment structure of the bottle (col. 6, lines 37-51).

Allowable Subject Matter
Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited documents do not disclose, in combination with the claimed invention as a whole, “the fill base structure comprises a pedestal structure, a proximity sensor, a load sensor, a power port, a bus port, a first solenoid valve, a second intake fitting, and a first discharge fitting; wherein the pedestal structure contains the proximity sensor, the load sensor, the power port, the bus port, the first solenoid valve, the second intake fitting, and the first discharge fitting; wherein the second intake fitting, the first solenoid valve, and the first discharge fitting are fluidically interconnected; wherein the proximity sensor, the load sensor, the power port, the bus port, and the first solenoid valve are electrically interconnected.”  Further, there is nothing to suggest that one of ordinary skill in the art would arrange the fill base as such absent the teachings of applicant’s disclosure.  Claims 8-16 depend from claim 7 and are allowable for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        December 1, 2022